       Case: 1:19-cv-06049 Document #: 1 Filed: 09/09/19 Page 1 of 5 PageID #:1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS


 ALEXANDER STROSS,

                                 Plaintiff,                    Docket No. 1:19-cv-6049

         - against -                                           JURY TRIAL DEMANDED

 LFLYNN LLC

                                 Defendant.


                                          COMPLAINT

        Plaintiff Alexander Stross (“Stross” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant LFLYNN LLC (“LFLYNN” or

“Defendant”) hereby alleges as follows:

                                   NATURE OF THE ACTION

        1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a home, owned and registered by Stross, a professional photographer.

Accordingly, Stross seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

        2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in Illinois.
       Case: 1:19-cv-06049 Document #: 1 Filed: 09/09/19 Page 2 of 5 PageID #:1




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Stross is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business.

       6.      Upon information and belief, LFLYNN is a domestic limited liability company

duly organized and existing under the laws of the State of Illinois, with a place of business at

5114 Main Street, Downers Grove, IL 60515. Upon information and belief, LFLYNN is

registered with the Illinois Department of Corporations to do business in Illinois. At all times

material, hereto, LFLYNN has owned and operated a website at the URL: www.LandHome.com

(the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Stross photographed a home (the “Photograph”). A true and correct copy of the

Photograph is attached hereto as Exhibit A.

       8.      Stross is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VAu 1-089-810.

       B.      Defendant’s Infringing Activities

11.    LFLYNN ran the Photograph on the Website. See:

https://www.landlhome.com/post/bestie-row. A true and correct copy of the Photograph on the

Website and a screenshot of the Photograph on the Website are attached hereto as Exhibit B.
          Case: 1:19-cv-06049 Document #: 1 Filed: 09/09/19 Page 3 of 5 PageID #:1




          12.    LFLYNN did not license the Photograph from Plaintiff for its Website, nor did

LFLYNN have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                 CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST PREMIUM)
                                 (17 U.S.C. §§ 106, 501)

          14. Plaintiff incorporates by reference each and every allegation contained in Paragraphs

1-12 above.

          15. LFLYNN infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. LFLYNN is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          16.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          17.    Upon information and belief, the foregoing acts of infringement by LFLYNN

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          18.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

    19.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

          infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C.

          § 504(c).
      Case: 1:19-cv-06049 Document #: 1 Filed: 09/09/19 Page 4 of 5 PageID #:1




   20.        Plaintiff further is entitled to his attorney’s fees and full costs pursuant to 17 U.S.C. §

         505.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests judgment as follows:

         1.        That Defendant LFLYNN be adjudged to have infringed upon Plaintiff’s

                   copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

         2.        Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

                   gains or advantages of any kind attributable to Defendant’s infringement of

                   Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                   per copyrighted work infringed pursuant to 17 U.S.C. § 504;

         3.        That Defendant be required to account for all profits, income, receipts, or other

                   benefits derived by Defendant as a result of its unlawful conduct;

         4.        That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

                   17 U.S.C. § 505;

         5.        That Plaintiff be awarded pre-judgment interest; and

         6.        Such other and further relief as the Court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       September 9, 2019
                                                                   LIEBOWITZ LAW FIRM, PLLC
                                                                   By: /s/Richard Liebowitz
                                                                         Richard P. Liebowitz
                                                                   11 Sunrise Plaza, Suite 305
Case: 1:19-cv-06049 Document #: 1 Filed: 09/09/19 Page 5 of 5 PageID #:1




                                             Valley Stream, New York
                                             Tel: 516-233-1660
                                             RL@LiebowitzLawFirm.com

                                         Attorneys for Plaintiff Alexander Stross
